Citation Nr: 1738678	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the claims file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

A motion to advance this appeal on the board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.999(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability originated during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As explained below, the Board determines that the evidence currently of record is sufficient to grant the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) and the implementing regulations.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As an initial matter, the Board notes that the Veteran has been granted service-connection for tinnitus.  The medical examiner noted the etiology of the Veteran's tinnitus as "the result of a post exposure to noise or acoustic trauma due to damages incurred in the inner ear...If hearing loss is noted in the 3000Hz to 6000Hz range as seen on today's audiogram, then it is a good indicator of the presence of tinnitus.  The nature of the military noise exposure is aircraft engines and flight line noises."

The Veteran asserts that he has hearing loss as a result of noise exposure during his military service performing guard duty on the flight line without hearing protection.  He testified that, "we could hear jet explosion all the time.  I could even hear that even when I wasn't on duty, you could hear it in the barracks."  He further asserts that prior to and since military service, he had not been exposed to any occupational noise hazards.  The Veteran states that his total civilian occupational history was in an office setting and that he performed clerical and bookkeeping work; he had no exposure to excessive noise.

The Veteran's personnel records, as well as his Department of Defense Form 214, indicate he trained and served as an airman in the Navy.  VA recognizes that such a military occupational specialty (MOS) has a high probability of noise exposure. Therefore, based on the Veteran's MOS, his exposure to acoustic trauma in service is conceded. 

On the authorized audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
30
50
55
65
LEFT
50
65
65
65
65

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 20 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss.

The examiner concluded that he could not provide an etiological opinion as to the Veteran's hearing loss without resorting to speculation.  The examiner stated that the Veteran "experienced significant noise exposure while working on the flight line at Voca [sic] Chica Naval Air Base, at the time of discharge from the military, there were no audiograms obtained, but only hearing evaluation by the Whisper Test.  The Whisper test is not a good indicator of high frequency information...Today's audiogram indicated greater hearing loss in the higher frequencies from 3000Hz to 6000Hz which is consistent with excessive noise exposure.  This examiner cannot provide a medical opinion regarding the etiology of the claimant's hearing loss without resorting to speculation because a high frequency hearing loss may have been present at the time of entry and/or separation."  

Notwithstanding the lack of a definitive nexus opinion in this case, the Veteran is competent to assert that he has had problems with hearing since service.  Furthermore, the Veteran's spouse is competent to testify that she noted the Veteran's hearing loss when he returned from service and as early as their wedding ceremony in June 1965.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

In light of the above facts, the Board determines that service connection for bilateral hearing loss is warranted. 



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


